857 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold H. FISHER, Petitioner-Appellant,v.Dale FOLTZ, Defendant-Appellee.
No. 87-1961.
United States Court of Appeals, Sixth Circuit.
Sept. 13, 1988.

1
Before BOYCE F. MARTIN, Jr., and WELLFORD, Circuit Judges, and JAMES H. JARVIS*, District Judge.

ORDER

2
This case is referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner appeals the district court's judgment denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.


4
Petitioner was convicted following a bench trial of two counts of second degree murder and was sentenced to life imprisonment on both counts.  In his petition, he argued that he was denied due process when the prosecution failed to prove the element of "intent" necessary for second degree murder and that he received ineffective assistance of counsel when counsel did not make a closing argument.  The Michigan state courts have considered and interpreted petitioner's contention concerning the necessity of specific intent in establishing second degree murder.  They have ruled contrary to Fisher's contentions herein.  The district court found neither of the claims warranted habeas relief.  Upon review, we conclude the district court properly denied the petition for the reasons indicated in his memorandum opinion and order filed September 16, 1987.


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 THE HONORABLE JAMES H. JARVIS, United States District Court for the Eastern District of Tennessee, sitting by designation